    Case: 4:20-cv-00561-JAR Doc. #: 1 Filed: 04/20/20 Page: 1 of 5 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

STELLA BENSON,                                      )
                                                    )
               Plaintiff,                           )
                                                    )
        v.                                          )      Case No. 4:20-cv-561
                                                    )
SUNBEAM PRODUCTS, INC., a Corporation,              )
                                                    )      Jury Trial Demanded
               Defendant.                           )



                 NOTICE OF REMOVAL ON BEHALF OF DEFENDANT
                           SUNBEAM PRODUCTS, INC.

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF MISSOURI EASTERN DIVISION:

        Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant SUNBEAM PRODUCTS, INC.

(hereinafter “Sunbeam,”) by and through its attorneys, GOLDBERG SEGALLA LLP, submits

this Notice of Removal from the Circuit Court of The City of St. Louis, Twenty Second Judicial

Circuit, in which this matter is now pending as “Stella Benson v. Sunbeam Products, Inc.. 2022-

CC00591,” to the United States District Court for the Eastern District of Missouri, Eastern

Division. In support of this Notice, Sunbeam states as follows:

                                       Nature of Action

    1. This is an action for personal injury damages arising from an alleged incident with a Mr.

Coffee Model BVMC-KG1 that occurred on April 26, 2018. Plaintiffs’ complaint alleges damages

based upon product liability.




26163203.v1
    Case: 4:20-cv-00561-JAR Doc. #: 1 Filed: 04/20/20 Page: 2 of 5 PageID #: 2




    2. Plaintiffs commenced this action on March 17, 2020, by filing a Complaint in the Circuit

Court of The City of St. Louis, Twenty Second Judicial Circuit as: “Stella Benson v. Sunbeam

Products, Inc.. 2022-CC00591.”

    3. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings and orders served upon

Sunbeam are attached to this Notice of Removal.

                                     Timeliness of Removal

    4. Defendant Sunbeam was first served with Summons and Complaint on March 23, 2020.

Attached as Exhibit A is a copy of the Proof of Service and Complaint as served upon Sunbeam.

    5. This Notice of Removal is being filed within thirty (30) days after receipt of the Complaint

by Sunbeam, and is, therefore timely pursuant to 28 U.S.C. § 1446(b).

                                      Amount in Controversy

    6. Plaintiff brings this action to recover personal injury damages allegedly suffered during an

incident with a Mr. Coffee Maker, which occurred on April 26, 2018. Plaintiff’s Complaint alleges

she did “sustain great pain, anguish of mind, loss of the pleasures and enjoyment of life and

damages which are permanent and progressive and in excess of Twenty Five Thousand Dollars

($25,000.00).” Plaintiff’s counsel will not stipulate to damages in an amount under $75,000.00.

The proponent of jurisdiction has the burden of showing by a preponderance of the evidence facts

that suggest the amount-in-controversy requirement is met. Oshana v. Coca-Cola Co., 472 F.3d

506, 511 (7th Cir. 2006). A good-faith estimate of the stakes is acceptable if it is plausible and

supported by a preponderance of the evidence. Id. at 511.




                                                2
26163203.v1
    Case: 4:20-cv-00561-JAR Doc. #: 1 Filed: 04/20/20 Page: 3 of 5 PageID #: 3




                                           Diversity of Citizenship

    7. Upon information and belief, at the time this action was commenced, and at all times

relevant, upon information and belief, Plaintiff, Stella Benson was a resident and citizen of the

State of Missouri, County of St. Louis.

    8. At the time this action was commenced, and at all times relevant, Defendant, Sunbeam

Products, Inc., was a Delaware Corporation with its principal place of business in Boca Raton,

Florida.

    9. Accordingly, pursuant to 28 U.S.C. § 1332(a), complete diversity exists between the parties

in this action since the Plaintiff and Defendant are citizens of different states.

                                       Request for Removal

    10. The United States District Court for the Eastern District of Missouri, Eastern Division, has

original jurisdiction in this matter as there is diversity of citizenship between the parties and, as

shown above, the amount in controversy exceeds $75,000. Therefore, removal is proper pursuant

to 28 U.S.C. § 1332(a) and 28 U.S.C. § 1441(a).

    11. Sunbeam will serve written notice upon Plaintiff and the Clerk of the Circuit Court of the

City of St. Louis, Twenty Second Judicial Circuit, that this Notice of Removal is being filed in the

District Court for the Eastern District of Missouri, Eastern Division.

    12. Removal to the United States District Court for the Eastern District of Missouri, Eastern

Division, is proper under 28 U.S.C. §1441(a), because the state court where the suit has been

pending is located within this district.

        WHEREFORE Defendant Sunbeam Products, Inc. prays that the action captioned “Stella

   Benson v. Sunbeam Products, Inc.. 2022-CC00591” be removed from the Circuit Court of The




                                                    3
26163203.v1
    Case: 4:20-cv-00561-JAR Doc. #: 1 Filed: 04/20/20 Page: 4 of 5 PageID #: 4




   City of St. Louis, Twenty Second Judicial Circuit to the United States District Court for the

   Eastern District of Missouri, Eastern Division.

                                             Respectfully submitted,

                                             GOLDBERG SEGALLA LLP


                                           By:        /s/ Paul L. Knobbe
                                                     Paul L. Knobbe #49026MO
                                                     pknobbe@goldbergsegalla.com
                                                     8000 Maryland Avenue, Suite 640
                                                     St. Louis, Missouri 63105
                                                     Telephone:     (314) 446-3350
                                                     Facsimile:     (314) 446-3360

                                                     GOLDBERG SEGALLA LLP
                                                     David J. O’Connell (ARDC # 6199086)
                                                     Jennifer L. Rediehs (ARDC # 6305016)
                                                     Physical Address:
                                                     222 W. Adams Street, Suite 2250
                                                     Chicago, IL 60606
                                                     Mailing Address:
                                                     P.O. Box 957
                                                     Buffalo, NY 14201
                                                     Tel: (312) 572-8400
                                                     Fax: (312) 572-8401
                                                     doconnell@goldbergsegalla.com
                                                     jrediehs@goldbergsegalla.com

                                                     Attorneys for Defendant Sunbeam Products,
                                                     Inc.




                                                 4
26163203.v1
    Case: 4:20-cv-00561-JAR Doc. #: 1 Filed: 04/20/20 Page: 5 of 5 PageID #: 5




                              CERTIFICATE OF SERVICE

TO:     Lauren E. Bronson
        Mark I Bronson
        230 West Port Plaza Drive
        St. Louis, Mo. 63146-3213
        Phone: 314.878.8200
        Fax: 314.878.7839
        lbronson@newmanbronson.com
        mbronson@newmanbronson.com

       I hereby certify that on April 20, 2020, I electronically filed the NOTICE OF REMOVAL
ON BEHALF OF DEFENDANT, SUNBEAM PRODUCTS, INC. with the United States District
Court – Eastern District of Missouri.


                                   By:    /s/ Paul L. Knobbe
                                          GOLDBERG SEGALLA LLP
                                          Paul L. Knobbe #49026MO
                                          pknobbe@goldbergsegalla.com
                                          8000 Maryland Avenue, Suite 640
                                          St. Louis, Missouri 63105
                                          Telephone:     (314) 446-3350
                                          Facsimile:     (314) 446-3360
                                          Attorney for Defendant Sunbeam Products, Inc.




26163203.v1
